


Exhibit 10.1

 

INTERVAL LEISURE GROUP, INC. NON-EMPLOYEE DIRECTOR STOCK COMPENSATION PLAN

 

1.              Purpose. This Non-Employee Director Compensation Plan (the
“Plan”) is intended to attract highly-qualified individuals to serve as
Non-Employee Directors of Interval Leisure Group, Inc. (the “Company”) and to
provide Non-Employee Directors with incentives and rewards that motivate
superior oversight and protection of the Company’s business.

 

2.              Definitions.

 

“Affiliate” means a corporation or other entity that, directly or through one or
more intermediaries, controls, is controlled by or is under common control with,
the Company.

 

“Annual Retainer” means the annual fee payable by the Company to a Non-Employee
Director with respect to his or her service as a member of the Board.

 

“Board or Board of Directors” means the Board of Directors of the Company, as
constituted from time to time.

 

“Board Term” means the approximate 12-month period commencing on the date of the
Company’s annual meeting of shareholders at which Board members are elected or
appointed for the year.

 

“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time. Any reference to a section of the Code shall be deemed to include a
reference to any regulations promulgated thereunder.

 

“Committee” means a standing committee of the Board.

 

“Committee Annual Retainer” means the annual fee payable by the Company to a
Non-Employee Director with respect to his or her service on a Committee.

 

“Committee Chair” means the Non-Employee Director serving as the chair of a
Committee.

 

“Committee Chair Annual Retainer” means the annual fee payable by the Company to
a Committee Chair with respect to his or her service as a Committee Chair.

 

“Company” means Interval Leisure Group, Inc., a Delaware corporation, including
any successor thereto.

 

“Effective Date” means the date as of which this Plan is adopted by the Board.

 

--------------------------------------------------------------------------------


 

“Equity Incentive Plan” means the Interval Leisure Group, Inc. 2013 Stock and
Incentive Compensation Plan, or any successor equity compensation plan.

 

“Fair Market Value” shall have the meaning set forth in the Equity Incentive
Plan.

 

“Non-Employee Director” means a member of the Board who is not an officer or
employee of the Company or any of its subsidiaries or Affiliates.

 

“Plan” means this Interval Leisure Group Non-Employee Director Compensation
Plan, as set forth herein, and as amended from time to time.

 

“Quarterly Payment Dates” has the meaning set forth in Section 5.4 of the Plan.

 

“Section 409A” means Section 409A of the Code and all authoritative interpretive
guidance issued thereunder.

 

“Separation from Service” means a Non-Employee Director ceasing to be a member
of the Board due to a voluntary or involuntary separation from service, for any
reason, determined in accordance with Section 409A.

 

“Share” means a share of the Company’s common stock, par value $0.01.

 

3.              Administration. The Plan shall be administered by the Nominating
Committee which shall have the authority to construe and interpret the Plan,
prescribe, amend and rescind rules relating to the Plan’s administration and
take any other actions necessary or desirable for the administration of the
Plan. The Nominating Committee may correct any defect or supply any omission or
reconcile any inconsistency or ambiguity in the Plan. The decisions of the
Nominating Committee shall be final and binding on all persons. All expenses of
administering the Plan shall be borne by the Company.

 

4.              Eligibility. Each Non-Employee Director shall be eligible to
receive the compensation provided hereunder. Directors who are also employees of
the Company do not receive additional compensation for service as a director and
shall not be eligible to participate in the Plan.

 

5.              Cash Compensation.

 

5.1                Board Member Annual Retainer. Each Non-Employee Director who
is elected or appointed to the Board at an annual meeting of shareholders shall
receive an Annual Retainer for the Board Term that commences on election or
appointment at such meeting. The amount of the Annual Retainer shall be as
determined by the Board from time to time.

 

A Non-Employee Director who is appointed or elected to the Board after the
annual meeting of shareholders but during the applicable Board Term or who
experiences

 

2

--------------------------------------------------------------------------------


 

a Separation from Service during the Board Term shall receive a pro-rated
portion of the Annual Retainer for the Board Term based on the number of
complete days of the Board Term during which the Non-Employee Director serves as
a member of the Board, unless otherwise determined by the Compensation
Committee.

 

5.2                Committee Annual Retainer. Each Non-Employee Director who is
appointed to serve as a member of a Committee at an annual meeting of
shareholders shall receive a Committee Annual Retainer for the Board Term that
commences on appointment at such meeting. The amount of the Committee Annual
Retainer shall be as determined by the Board from time to time.

 

A Non-Employee Director who is appointed to a Committee after the annual meeting
of shareholders but during the applicable Board Term or who experiences a
Separation from Service during the Board Term shall receive a pro-rated portion
of the Committee Annual Retainer for the Board Term based on the number of
complete days of the Board Term during which the Non-Employee Director serves on
the applicable Committee, unless otherwise determined by the Compensation
Committee.

 

5.3                Committee Chair Annual Retainer. Each Non-Employee Director
who is appointed to serve as a Committee Chair at an annual meeting of
shareholders shall receive a Committee Chair Annual Retainer for the Board Term
that commences in appointment at such meeting. The amount of the Committee Chair
Annual Retainer shall be as determined by the Board from time to time.

 

A Non-Employee Director who is appointed as a Committee Chair after the annual
meeting of shareholders but during the applicable Board Term or who experiences
a Separation from Service during the Board Term shall receive a pro-rated
portion of the Committee Chair Annual Retainer for the Board Term based on the
number of complete days of the Board Term during which the Non-Employee Director
serves as the applicable Committee Chair, unless otherwise determined by the
Compensation Committee.

 

5.4                Form of Payment of Annual Retainers.

 

(a)                Except as otherwise provided herein, Annual Retainers
(including, for purposes of this Section 5.4, Committee Annual Retainers and
Committee Chair Annual Retainers, as applicable) shall be paid in cash, in
arrears, in equal quarterly installments on the last day of each calendar
quarter (the “Quarterly Payment Dates”). Any pro-rated portion of any Annual
Retainer for any quarter shall be payable on the next regularly scheduled
Quarterly Payment Date.

 

(b)                Notwithstanding any other provision contained herein, each
Non-Employee Director may elect to have the Company pay all of his or her Annual
Retainer(s) in Shares, in lieu of cash. The number of Shares paid shall be
determined by dividing the

 

3

--------------------------------------------------------------------------------


 

dollar amount of the Annual Retainer(s) by the Fair Market Value of a Share on
the date the Annual Retainer(s) are otherwise payable, rounded down to the
nearest whole Share. In no case shall any fractional Shares be issued. Shares
issued in lieu of cash shall be fully vested and unrestricted Shares issued
pursuant to the Equity Incentive Plan and shall be paid effective on the same
schedule as Annual Retainers paid in cash with delivery made as soon as
reasonably practicable thereafter. Any election by a Non-Employee Director to
receive his or her Annual Retainer(s) for a calendar year Shares must be made no
later than November 30 of the calendar year immediately preceding the calendar
year or, if later, within 30 days of a Non-Employee Director’s initial
appointment to the Board or the initial adoption of this Plan, but only with
respect to compensation earned after the date of the election. Any election must
comply with all rules established from time to time by the Board, including any
insider trading policy or similar policy. A Non-Employee Director may not make
an election pursuant to this Section 5.4(b) during a Company blackout period or
when the Non-Employee Director is otherwise in possession of material non-public
information.

 

6.              Equity Compensation.

 

6.1                Source of Shares. All grants of equity awards contemplated by
this Plan (including Shares issued pursuant to Section 5.4) shall be issued
under the Equity Incentive Plan, subject to all of the terms and conditions
thereof and only to the extent that Shares remain available for issuance under
the Equity Incentive Plan. The terms of the Equity Incentive Plan are
incorporated into this Plan with respect to any equity awards paid hereunder. In
the event of any inconsistency between the Equity Incentive Plan and this Plan
with respect to the equity awards, the terms of the Equity Incentive Plan shall
control. The Plan does not constitute a separate source of Shares for the
granting of any equity awards hereunder.

 

7.              General Provisions.

 

7.1                Unfunded Obligations. The amounts to be paid to Non-Employee
Directors under the Plan are unfunded obligations of the Company. The Company is
not required to segregate any monies or other assets from its general funds with
respect to these obligations. Non-Employee Directors shall not have any
preference or security interest in any assets of the Company other than as a
general unsecured creditor.

 

7.2                No Right to Continued Board Membership. Neither the Plan nor
any compensation paid hereunder will confer on any Non-Employee Director the
right to continue to serve as a member of the Board or in any other capacity.

 

7.3                Nonassignment. Any and all rights of a Non-Employee Director
respecting payments under this Plan may not be assigned, transferred, pledged or
encumbered in any manner, other than by will or the laws of descent and
distribution, and any attempt to do so shall be void.

 

4

--------------------------------------------------------------------------------


 

7.4                Successors and Assigns. The Plan shall be binding on the
Company and its successors and assigns.

 

7.5                Entire Plan. This Plan constitutes the entire plan with
respect to the subject matter hereof (other than matters covered by the Equity
Incentive Plan and Interval Leisure Group, Inc. Deferred Compensation Plan for
Non-Employee Directors) and supersedes all prior plans with respect to the
subject matter hereof.

 

7.6                Compliance With Law. The obligations of the Company with
respect to payments under the Plan are subject to compliance with all applicable
laws and regulations.

 

7.7                Term of Plan. This Plan will remain in effect until it is
revised or terminated by further action of the Board.

 

7.8                Termination and Amendment. The Board may at any time amend or
modify this Plan in whole or in part. Notwithstanding the foregoing, no
amendment or termination of the Plan may impair the right of a Non-Employee
Director to receive any amounts accrued hereunder prior to the effective date of
such amendment or termination.

 

7.9                Applicable Law. The law of the State of Delaware shall govern
all questions concerning the construction, validity and interpretation of the
Plan, without regard to such state’s conflict of law rules.

 

7.10         Section 409A. The Plan is intended to comply with the requirements
of Section 409A, to the extent applicable, and shall be interpreted accordingly.
Notwithstanding the foregoing, the Company makes no representations or covenants
that any compensation paid or awarded under the Plan will comply with
Section 409A.

 

7.11         Withholding. To the extent required by applicable Federal, state or
local law, a Non-Employee Director must make arrangements satisfactory to the
Company for the payment of any withholding or similar tax obligations that arise
in connection with the Plan.

 

7.12         Severability. If any provision of the Plan shall for any reason be
held to be invalid or unenforceable, such invalidity or unenforceability shall
not affect any other provision hereof, and the Plan shall be construed as if
such invalid or unenforceable provision were omitted.

 

7.13         Headings. The headings of sections herein are included solely for
convenience and shall not affect the meaning of any of the provisions of the
Plan.

 

5

--------------------------------------------------------------------------------
